Case 1:19-cv-07180-PKC Documenti9 Filed 01/24/20 Page 1 of 1

RAAB, STURM & GANCHROW, LLP
COUNSELORS AF LAW
2125 Center AVENUE, Surre 100
Fort Lee, New Jersey 07024
Tel: (201)292-0150
Fax: (201)292-0152

Maura E, Beeent*

RONALD RAAB*
SAMUEL R. BLOOM****

TRA A. SturM***
Ari D, GANCHROW*

* ADMETTED IN NY AND NS (9 6 ! )

** ADMITTED INNY AND CT

4% ADMITTED IN NY AND FLA J 24, 2020
anubry 24,

7E** 4 DMITTIID IN NY NJ ANO MD

The Honorable P. Kevin Castel : ord |
United States District Judge -
Southern District of New York jd pgee

United States Courthouse
500 Pearl Street 6 jes ye
New York, New York 10007 2 -

Re: Building Service 32BJ Health Fund, et al. v. Team Clean, Inc,
S.D.N.Y. Docket No. 19-CV- 7180 (PKC).

 

  
  

 

Dear Judge Castel,

   

The undersigned is counsel for Plaintiffs in the above-captiéned mattef’ Pending before
Your Honor is a motion by Defendant seeking dismissal of the Complaint. (Docket Entry # 11)

The parties have engaged in settlement discussions and it appears that an agreement may
be reached shortly. In order to preserve the Court’s limited resources the parties respectfully ask
Your Honor hold the motion in abeyance for thirty days to allow the parties to conclude the terms
of the settlement agreement.

especialy submitted,
e

yk

leas “Sturm

ce: Paul Friedman (By Email: Paul.Friedman @jacksonlewis.com)
Malcolm Ingram (By Email: Malcolm. Ingram @jacksonlewis.com)
Syreeta Moore (By: ECF)

 
